IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 1551 Disciplinary Docket No. 3
                                          :
                                          :   No. 183 DB 2009
WAYNE D. BOZEMAN                          :
                                          :   Attorney Registration No. 200258
                                          :
PETITION FOR REINSTATEMENT                :   (Chester County)




                                       ORDER


PER CURIAM


       AND NOW, this 19th day of March, 2018, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).